Citation Nr: 1202613	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to November 1984.  She had military reserve service until November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the service connection claim and remanded the issue for additional development in November 2010.  The Veteran testified at a personal hearing in September 2006 before a Veterans Law Judge who is unavailable to participate in a decision in her case.  She was notified of this fact and testified at a video conference hearing before the undersigned Veterans Law Judge in November 2011.  Copies of the transcripts of those hearings are of record.  She submitted additional documentary evidence in support of her claim at her November 2011 hearing, but waived agency of original jurisdiction (AOJ) review of that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in November 2003, January 2004, and April 2007.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in April 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In this case, the Veteran contends that she has left and right foot disorders that either began during her period of active service from 1981 to 1984, that were incurred as a result of an injury during a period of INACDUTRA, or that developed as a result of her service-connected right ankle disability.  In testimony presented in support of her claim in November 2011 she reported that she had present foot disorders including coalition of the bones in her right foot, slight early arthritis in the right foot, and a calcaneal spur to the left foot.  See p. 6 November 2011 Board hearing transcript.  She asserted that a statement from her private physician, T.R., M.D., had not been adequately considered.  See p. 12 November 2011 Board hearing transcript.  She also testified that she had experienced problems with her feet during her period of active service from 1981 to 1984.  See p. 14 November 2011 Board hearing transcript.  

The Board notes that in November 2011 the Veteran testified that her injuries in a fall during INACDUTRA occurred in 1993, but that a line of duty determination shows a right ankle injury was incurred in March 1989.  As there is no indication of a second injury having occurred during INACDUTRA service in Wiesbaden, Germany, the Veteran's reference to a 1993 injury is considered to have been a misstatement.  Service treatment records show that during active service the Veteran reported a history of foot trouble in October 1984 and that a separation examination report dated in November 1984 revealed a normal clinical evaluation of the feet.  It was further noted, however, that she had several calluses to the left toes.  A March 1989 service department line of duty determination noted the Veteran sustained a right ankle injury walking up stairs in Wiesbaden, Germany.  The record includes service treatment records associated with the Veteran's military reserve service from 1988 to 1994.  The Veteran, however, is shown to have had reserve service until November 1999.  Therefore, appropriate action should be taken to obtain any service department treatment records associated with her military reserve service for the period from 1994 to 1999.

The Board also notes that the medical evidence of record includes private treatment records from Dr. T.R., but that the available records do not include a specific statement from Dr. T.R. as reported by the Veteran at her November 2011 hearing.  Therefore, the Veteran should be notified of this fact and provided an opportunity to submit any such statements in her possession.  

The medical evidence in this case includes a September 1999 VA examination report which provided a diagnosis of bilateral foot and right ankle pain.  Subsequent records show the Veteran complained of foot pain that had persisted since service.  Private magnetic resonance imaging (MRI) scan reports dated in August 2007 noted calcaneal-navicular fibrous coalition to the left and right feet.  An April 2010 VA computerized tomography (CT) scan was negative for calcaneonavicular coalition in the feet.  A December 2010 VA examination report noted mild bilateral pes planovalgus, but that it was not felt that this disorder was symptomatic and that there was, in essence, no explanation for her subjective complaints.  A September 2011 MRI report, however, included diagnoses of a suggestion of partial coalition between the medial, intermediate cuneiform and the base of the second metatarsal of the right foot and small cystic lesions at the medial aspect of the right subtalar joint and the inferomedial aspect of the talonavicular joint consistent with ganglion cysts.  A bone scan revealed focal moderately increased activity localized to the region of left plantar calcaneal bone spur.  

A September 2011 VA orthopedic note reported that the Veteran had received a subtalar injection and that she had been advised to call for an appointment the new VA orthopedic surgeon, Dr. L.E., who specialized in foot and ankle disorders and who was best able to interpret all her problems.  In an October 2011 report Dr. L.E. noted the Veteran had a history of problems with her feet and that he would try to review the MRI report before her next visit.  There is no indication of any subsequent report as to this matter.

The Board finds, in light of the complex nature of the medical disability at issue and the apparently incomplete service and VA treatment record, that additional development is required.  Further VA efforts are required to attempt to obtain service department treatment records associated with the Veteran's military reserve service from 1994 to 1999, to obtain all pertinent VA treatment records, and for clarification of the medical evidence as to her present foot disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that the available records do not include a specific statement from Dr. T.R. and provided an opportunity to submit any such statements in her possession.  All attempts to procure records should be documented in the file.  

If any records sufficiently identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  Appropriate efforts must be made to obtain a copy of any service department treatment records associated with the Veteran's military reserve service from 1994 to 1999.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

3.  Appropriate efforts must be made to obtain all VA treatment records and etiology opinions pertinent to the issue on appeal, to include any opinion provided subsequent to the October 2011 VA orthopedic surgeon's report.  

If no adequate etiology opinions exist, the Veteran should be scheduled for an appropriate VA examination or review of the claims file by a medical specialist for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a bilateral foot disability that was incurred or aggravated as a result of service, to include during a period of ACDUTRA or INACDUTRA, or that was proximately caused by, or proximately aggravated by a service-connected disability.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


